Title: To James Madison from Thomas Jefferson, 23 September 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 23. 08.

Yours of the 20. & 21. were recieved yesterday.  I have sent on the letter to Turreau without alteration.  It was as little as either the stile or  matter of his letter deserved.  I shall be with you probably on Wednesday.  Mr. Barlow stays with us till then, & returns at the same time.
The bearer is Mr. Chisolm the bricklayer who wished to see you before your departure.  Dinsmore has suggested a very handsome improvement of your house, & I think the easiest by which you can make a fine room.  It is to throw the middle room between your two passages out into a bow on the South side, taking a little from the passages to give it breadth, and with or without a portico there as you please.  It will be somewhat in the manner of my parlour.  Affectionate salutations.

Th: Jefferson

